DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/05/2021 (hereinafter" amendment") has been accepted and entered.  Applicant's amendments to the Specification, Drawings, and Claims have overcome each and every objection set forth in the Non-Final office Action mailed 11/06/2020.

Allowable Subject Matter

Claims 1-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Although Sato et al. (US Pat. Pub. 20070182407) in view of Hsu et al. (US Pat. Pub. 20070187670) teach aspects of the applicant’s invention, as detailed in the 11/06/2020 Non-Final rejection, the prior art does not teach or reasonably suggest the combination of limitations of the amended independent claim. Particularly the prior art does not disclose wherein “the transparent insulating layer and the reflective layer being sequentially coated on the wafer such that the transparent insulating layer is on and in direct contact with the wafer and the reflective layer is on and in direct contact with the transparent insulating layer” and wherein “the light source is configured  to send light through the opening of the reflective layer and through the transparent insulating layer to the  heating area of the wafer”.  Claims 2-13 are allowed based on their dependence on claim 1.
Regarding claim 14, although Sato et al. (US Pat. Pub. 20070182407) in view of Hsu et al. (US Pat. Pub. 20070187670) teach aspects of the applicant’s method, as detailed in the 11/06/2020 Non-Final rejection, the prior art does not teach or reasonably suggest the combination of limitations of the amended independent claim. Particularly the prior art does not disclose wherein “the reflective cover includes sequentially coating the transparent insulating layer on an in direct contact with the wafer and coating the reflective layer on and in direct contact with the transparent insulating layer” and “allow light from the light source to pass through the opening in the reflective layer and through the transparent insulating layer to heat a heating area of the wafer”.  Claims 15-21 are allowed based on their dependence on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to amended claims 1 and 14 have been considered and are persuasive, with the allowable matter being described above at the appropriate locations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761